PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,603,884
Issue Date:   Mar 28, 2017
Application No. 14/997,628
Filing or 371(c) Date:   Jan 18, 2016
Attorney Docket No.  0119888CIP2-DIV1 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b) to accept the unintentionally delayed payment of a maintenance fee filed October 28, 2021, for the above-identified patent. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks item (3) above.

With respect to item (3):  The petition was accompanied by a petition fee of $100, which is insufficient.  The current petition fee required under 37 CFR 1.17(m) is $1050 (small entity).  
Since there is no authorization to charge the balance of the fee in the file record, any request for reconsideration must include the additional fee of $950.  No consideration can be given until the requisite fee is remitted.  

It should be noted that the statement of unintentional delay, as indicated at item (1) above cannot be accepted.  Petitioner’s attention is directed to 37 CFR 1.33(b), which states:

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by:

(1) A patent practitioner of record;

(2) A patent practitioner not of record who acts in a representative capacity under the provisions
of § 1.34; or

(3) The applicant (§ 1.42).  Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

Therefore, as the petition is signed on behalf of a juristic entity, any renewed petition must be signed by a patent practitioner as indicated above.  

A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be addressed as follows:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


cc:	SCOTT R. EIBEL, CEO
KEYVIEW LABS, INC. 
1509 WEST CYPRESS ST.
TAMPA, FL 33606




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)